Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status: Claim 1 is withdrawn, claims 2-16 are pending in this Office Action.

DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claim is drawn to a “computer-readable recording medium”. The specification is silent regarding the meaning of a “computer-readable recording medium”. This can include signal per se. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage they would be understood by one of ordinary skill in the art (MPEP §2111), the claim as a whole covers both transitory and not transitory media. A transitory media does not fall into any of the 4 categories of invention (Process, Machine, Manufacture, or composition of matter). Therefore the claims are rejected under 35 U.S.C. 101 for 

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the sixth paragraph of 35 U.S.C. 112:
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to claims 13-16:
 	
3-Prong Analysis for “means-type” claim limitations:
(A) the claim limitations use a term "controller", “communication unit”,  used as a substitute for “means” that is a generic placeholder.
(B) the term is modified by functional language, typically linked by the transition
word “establishing”, “receiving”, “calculates”, “chooses”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Farrell (US9531998) hereafter referred to as “Farrell”.

Regarding claim 2: 
Farrell disclose An operating method of a server, comprising: 
establishing a video call session between at least one first terminal and at least one second terminal (Fig.4, 450 Col 26 lines 33-39 “establishing, using a communication device 354 and/or a network protocol unit 348 of a communication unit 234 of the video communication server 210, a video communication connection for a predetermined amount of time between the first user device and the randomly-selected second user device);
receiving satisfaction index information, of a user of the at least one first terminal with respect to a user of the at least one second terminal, generated through the video call session from the at least one first terminal (col 7 lines 5-12 “detecting raised eyebrows and a smile of the first user 102 based on an analysis of facial images transmitted during the video communication connection …  detected social cues (e.g., raised eyebrows and smile) convey the first user's 102 interest in the second user 104. Note: a smile or interest is satisfaction index information); 
calculating a correlation between the satisfaction index information and a combination of a specific type of personal information about the user of the at least one first terminal and facial information about the user of the at least one second terminal (Col 7 lines 9-22 “determine, based on a predetermined table and/or database of known social cues, that these detected social cues (e.g., raised eyebrows and smile) convey the first user's 102 interest in the second user 104 … assign the detected raised eyebrow gesture and the detected smile gesture to corresponding numerical values … combine the assigned numerical values with other numerical values associated with other detected social cues of the users 102, 104 … to generate a compatibility score of the two users 102, 104. Col 21 lines 31-36 “the compatibility unit 322 may also select the selected second user device based on determining at least a partial match between information included in the user profile associated with the user and information included in the user profile associated with a second user of the selected second user device. Col 18 lines16-20 “user profile … personal information (e.g., an age, a gender). Note: user profile (age, gender) is a specific type of personal information. Social cue of 104 is facial information about the user of the at least one second terminal; the first user's 102 interest or smile in the second user 104 is the satisfaction index information)
predicting satisfaction of a user of a third terminal with respect to users of a plurality of terminals by using the calculated correlation and a combination of a specific type of personal information about the user of the third terminal which requests for a new video call session and facial information about users of the terminals (col 10 lines 1-2 “a user device to register by inputting authentication credentials, personal information (e.g., an age, a gender, and/or the like)”. Col 18 lines 45-52 “After registration is complete, the user may be prompted by the application … to select a gender corresponding to users with which the user desires to be connected via the application. For example, if the user is a female and wants to video chat with males. Col 18 lines 61-67 “next … user device 204, 208 to capture an picture of her or his face using a camera on the user device (e.g., a smartphone camera).  Note: a registered device is a third terminal. personal information/profile of registered device is specific type of personal information about the user of the third terminal; her or his face is facial information. (Col 21 lines 15-36 “the compatibility unit 322 may select a second user device from the filtered plurality of second user devices … based on determining at least a partial match between information included in the user profile associated with the user and information included in the user profile associated with a second user of the selected second user device) ; and
choosing a counterpart for a match of the third terminal among the users of the terminals by using a result of the prediction (Col 18 lines 45-52 “After to select a gender corresponding to users with which the user desires to be connected via the application. For example, if the user is a female and wants to video chat with males. Col 21 lines 15-36 “the compatibility unit 322 may select a second user device from the filtered plurality of second user devices … based on determining at least a partial match between information included in the user profile associated with the user and information included in the user profile associated with a second user of the selected second user device).
Regarding claim 3: 
The method according to claim 2, wherein the satisfaction index information corresponds to satisfaction for a match of the user of the at least one first terminal with respect to the user of the at least one second terminal (Col 21 lines 31-36 “the compatibility unit 322 may also select the selected second user device based on determining at least a partial match between information included in the user profile associated with the user and information included in the user profile associated with a second user of the selected second user device. Col 7 lines 5-12 “detecting raised eyebrows and a smile of the first user 102 based on an analysis of facial images transmitted during the video communication connection …  detected social cues (e.g., raised eyebrows and smile) convey the first user's 102 interest in the second user 104), and
wherein the satisfaction for the match is calculated through the video call session from the at least one first terminal (col 7 lines 5-12 “detecting raised eyebrows and a smile of the first user 102 based on an analysis of facial images transmitted during the video communication connection …  detected social cues (e.g., raised eyebrows and smile) convey the first user's 102 interest in the second user 104.. Col 24 lines 39-42 “the compatibility score may represent how compatible the user is with the second user based on the analysis of the live video feeds”).
Regarding claim 4: 
The method according to claim 2, wherein the choosing the counterpart for the match of the third terminal among the users of the terminals by using the result of the prediction comprises choosing a user corresponding to a highest satisfaction value among values of the predicted satisfactions of the user of the third terminal with respect to the users of the terminals (Col 11 lines 22-24 numerical values of identified social cues may be weighted and/or assigned a grade. Col 24 lines 35-51 “a high compatibility score (e.g., 98%) may suggest that the user and the second user are highly compatible, and thus may indicate that the each of user and the second user would like to pursue subsequent communication with each other. Col 24 lines 60-65 “consideration of a high compatibility score, the user and the second user may share contact information with each other, and the communication unit 234 may enable the user and the second user to communicate)
Regarding claim 5: 
The method according to claim 2, wherein the satisfaction index information corresponds to at least one satisfaction factor of the user of the at least one first terminal with respect to the user of the at least one second terminal received through the video call session from the at least one first terminal (col 7 lines 5-12 “detecting raised eyebrows and a smile of the first user 102 based on an analysis of facial images transmitted during the video communication connection …  detected social cues (e.g., raised eyebrows and smile) convey the first user's 102 interest in the second user 104 … as well as numerical values associated with external factors such as a duration of the video communication connection).
Regarding claim 6: 
The method according to claim 5, wherein the calculating the correlation between the satisfaction index information and the combination comprises calculating a correlation between the at least one satisfaction factor and the combination ( Col 12 lines 24-42 “ In addition to assigning numerical values of identified social cues, the compatibility unit 322 may quantify and/or otherwise utilize other factors associated with the video communication connection such as a time duration of the video communication connection, an intensity … and/or a variety of factors associated with a video communication connection such as time duration, a frequency, intensity, and/or duration of an identified social cue, and/or the like”)
Regarding claim 7: 
The method according to claim 6, wherein the predicting the satisfaction of the user of the third terminal comprises:
predicting at least one satisfaction factor of the user of the third terminal with respect to each user of the terminals by using the correlation and the combination (col 10 lines 1-2 “a user device to register by inputting … (e.g., an age, a gender, and/or the like)”. Col 18 lines16-20 “user profile … (e.g., an age, a gender). Col 21 lines 15-36 “the compatibility unit 322 may select a second user device from the filtered plurality of second user devices … based on determining at least a partial match between information included in the user profile associated with the user and information included in the user profile associated with a second user of the selected second user device); and
calculating satisfaction for a match of the user of the third terminal for each user of the terminals by using the predicted at least one satisfaction factor (Col 11 lines 22-24 “numerical values of identified social cues (e.g smile, raised eyebrows) may be weighted and/or assigned a grade. Col 12 lines 24-42 “In addition to assigning numerical values of identified social cues, the compatibility unit 322 may quantify and/or otherwise utilize other factors associated with the video communication connection such as a time duration of the video communication connection, an intensity … and/or a variety of factors associated with a video communication connection such as time duration, a frequency, intensity, and/or duration of an identified social cue, and/or the like”)
Regarding claim 8: 
The method according to claim 7, wherein the choosing the counterpart for the match of the third terminal comprises choosing a user corresponding to a highest match satisfaction value among match values of satisfactions calculated for each user of the terminals (Col 11 lines 22-24 numerical values of identified social cues may be weighted and/or assigned a grade. Col 24 lines 35-51 “a high compatibility score (e.g., 98%) may suggest that the user and the second user are highly compatible, and thus may indicate that the each of user and the second user would like to pursue subsequent communication with each other. Col 24 lines 60-65 “consideration of a high compatibility score, the user and the second user may share contact information with each other, and the communication unit 234 may enable the user and the second user to communicate).
Regarding claim 9: 
The method according to claim 2, wherein the specific type of personal information comprises information about at least one of a nationality and an age of the user of the at least one first terminal (Col 10 lines 1-5 “personal information (e.g., an age, a gender, and/or the like), contact information (e.g., a phone number, a zip code, a mailing address, an email address, a name, and/or the like)”. Col 10 lines 58-61 “The facial/vocal recognition … voice recognition. Note: zip code and/or mailing address and/or voice (language) is a nationality).
Regarding claim 10: 
The method according to claim 2, wherein the facial information about the users of the terminals comprises information about a facial image of each user of the terminals (Col 18 lines 63-64 “capture an picture of her or his face. This picture, once generated, may be included in the user profile of the user. Col 5 line 56 “the users' faces”)
Regarding claim 11: 
The method according to claim 2, wherein the facial information about the users of the terminals comprises feature point distribution information corresponding to coordinate information about a specific point of each face of the users of the terminals (Col 7 lines 9-22 “social cues (e.g., raised eyebrows and smile) … detected social cues of the users. Col 18 lines 63-64 “capture an picture of her or his face. This picture, once generated, may be included in the user profile of the user. Col 5 line 56 “the users' faces”)).
Regarding to claim 12:
[Rejection rationale for claim 2 is applicable].

Regarding to claim 13:
[Rejection rationale for claim 2 is applicable].

Regarding to claim 14:
Farrell disclose a user profile comprises nationality information (Col 10 lines 1-5 “a user profile associated with a user … contact information (e.g., a phone number, a zip code, a mailing address, an email address, a name, and/or the like) … a textual description … a user profile of a user that includes personal information, contact The facial/vocal recognition … voice recognition. Note: zip code and/or mailing address and/or voice (language) is a nationality)
[Rejection rationale for claim 2 is applicable].

Regarding to claim 15:
Farrell disclose a user profile comprises age (Col 18 lines16-20 “user profile … personal information (e.g., an age, a gender)).
[Rejection rationale for claim 2 is applicable].

Regarding to claim 16:
 [Rejection rationale for claim 8 is applicable].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DOAN whose telephone number is 571 272-4317.  The examiner can normally be reached on Monday-Thursday and biweekly Friday 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304(571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HIEN V DOAN/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/           Supervisory Patent Examiner, Art Unit 2449